 In the Matter of THE FEDERBUSH CO., INC.andUNITED PAPER WORK-ERS,LOCAL 292, AFFILIATED WITH THE UNITED PAPER, ENVELOPEAND Toy WORKERS' INTERNATIONAL UNION, C. I. 0.Case No. C-1859.-Decided August 00, 1941Jurisdiction:loose-leaf binder manufacturing industry.UnfairLabor PracticesInterference, Restraint, and Coercion:anti-union statements.Statements which were normally calculated to reach the employees anddiscourage them from joining or assisting the union constitutes interferencewith and restraint of employees in violation of 8 (1), although made tothe union's business manager, who was not an employee of the respondent.Discrimination:inducement of employee to resign by notifying him of imminentdischarge, because of his union activities ; charge of insubordination as toone employee a pretext and not the real reason for his discharge, which wasin fact motivated, by employee's union activities ; discharge of an employeebecause of union activities rather than negligence ; two employees in factdischarged because of union activities, rather than laid off because of lackof work and told to report in 2 weeks, as alleged by employer.Remedial Orders:reinstatement with back pay from date of discharge todate of offer of reinstatement ordered as to three employees who desirereinstatement; back pay from date of discharge to date upon which otheremployment was obtained ordered as to one employee who does not desirereinstatement; reinstatement, upon his application within 30 days after hisfuture discharge from army, ordered as to employee who enlisted in armyafter his discharge by employer; back pay ordered to be paid to latter em-ployee both for period between date of discharge by employer to date ofenlistment, and for period between date 5 days after his timely applicationfor reinstatement after his discharge and date of offer of reinstatement.Mr. Daniel R. Dimick,for the Board.Mr. Irving D. Springer,andMr. Jacob E. Hurwitz,of New YorkCity, for the respondent.Mr. Moses C. Weinmzan,of New York City, for the Union.Miss Mary E. Perkins,of counsel to the Board.34 N. L. R. B., No. 75.539 540DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges 1 duly filed by United Paper Workers,Local 292, affiliated with the United Paper, Envelope and Toy Work-ers' International Union, C. I. 0.,2 herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by the ActingRegional Director for the Second Region (New York City), issuedits complaint dated January 25,1941, against The Federbush Co., Inc.,of New York City, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, accom-panied by notice of hearing, were duly served upon the respondentand the Union.With respect to the unfair labor practices, the complaint alleged insubstance (1) that the respondent discouraged membership in theUnion by discharging 5 named employees on specified dates,3 andthereafter refusing to reinstate them, because they joined or assistedthe Union or engaged in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection; (2) that therespondent from about January 18, 1940, has urged, persuaded, andwarned its employees to refrain from aiding, or becoming or remain-ing members of, the Union, and has threatened its employees withdischarge or other reprisals if they aided the Union or its members;and (3) that by the foregoing and other acts, the respondent hasinterfered with, restrained, and coerced its employees in their exer-cise of the rights guaranteed in Section 7 of the Act.On February 10, 1941, the respondent filed its answer denying thatit had engaged in any of the alleged unfair labor practices and makingaffirmative allegations discussed more specifically hereinafter.'The original charge was filed on August.1, 1940; amended charges were filed on Sep-tember 25, 1940; and furtheramended charges,upon which complaint issued, were filedNovember 8, 19402The original complaintnamed theUnion as United PaperWorkers, Local IndustrialUnion No. 292,affiliatedwith the CI.0., but it, appears that this name was changed,at a conference late in 1940, to that appearing in the heading.8 Anthony Bartolo, February 9, 1940 ; LouisCantor, February17, 1940 ; HymanKravitz,February 16, 1940 ; Anthony Napoli, February6, 1940 ; and Joseph Russo, February 9, 1940.Pursuantto a ruling grantinga motion toconform the pleadings to the proof,the com-plaintwas amended to changethe datesof the alleged discriminatory,discharges as follows :Bartolo, February15, 1940; Cantor,February 23, 1940; Kravitz,May 10,1940; Napoli,February1, 1940; and Russo, March12, 1940. THE FEDERBUSHCO., INC.541Pursuant to notice, a hearing was held at New York City, fromFebruary 6 to 15,1941, before Gustaf B. Erickson, the Trial Examinerduly designated by the Chief Trial Examiner. The Board, theUnion, and the respondent were represented by counsel and partici-pated in the hearing.All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce'evidence bearing upon the issues.On February 10, 1941, the respondent filed a motion for a bill ofparticulars.This motion was denied by the Trial Examiner.4Atthe close of the Board's case, and again at the close of the hearing,the respondent moved to dismiss the complaint.The Trial Examinerreserved his ruling on this motion, and denied it in his IntermediateReport.At the close of the hearing the Trial Examiner grantedwithout objection the Board's motion to amend the pleadings to con-form to the proof in respect to such matters as names and dates.5During the course of the hearing the Trial Examiner made severalrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed all the rulings of the Trial Examiner,and finds that no prejudicial error has been committed.The rulingsare hereby affirmed.On April 10, 1941, the Trial Examiner filed his Intermediate Report,copies of which were duly served on the respondent and the Union,in which he found that the respondent had engaged in and was engag-ing in unfair labor practices affecting commerce, within the meaningof Section 8 (1) and (3) and Section 2 (6) and (7) of the Act. TheTrial Examiner recommended that the respondent cease and desistfrom the unfair labor practices found, offer reinstatement to LouisCantor,Hyman Kravitz, and Joseph Russo, make whole AnthonyBartolo, Anthony Napoli, Louis Cantor, Hyman Kravitz, and JosephRusso for loss of pay suffered as a result of the respondent's unfairlabor practices, and take certain other action appropriate to remedythe situation brought about by the respondent's unfair labor practices.Thereafter, the respondent filed its exceptions to the IntermediateReport, and a brief in support of its exceptions:On May 29, 1941,pursuant to notice duly served upon the respondent and the Union,a hearing for the purpose of oral argument was held before the Boardin Washington, D. C.The respondent was represented by counsel, andparticipated in the hearing.The Board has fully considered the re-spondent's exceptions and its brief in support thereof and, to the'* The Trial Examiner. advised the respondent's counsel that the respondent would beafforded a reasonable period of time to prepare a defense to any material matters, upon ashowing that it had been surprised as to them.No claim of surprise was thereaftermade by the respondent.6 The correct name of the claimant Bartolo is Intrabartolo.The name Bartolo is usedherein because that was the name used throughout his employment with the respondent,and at the hearing. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDextent that the exceptions are inconsistent with the findings of fact,conclusions of law, and the order set forth below, finds them to bewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 6The Federbush Co., Inc., is, and has been since September 19, 1932,a corporation duly organized under and existing by virtue of the lawsof the State of New York, having its principal office and place ofbusinessat 91 Seventh Avenue, New York, New York.The respondent is engaged in the manufacture, sale, and distribu-tion of loose-leaf devices and related products.The principal rawmaterials used by the respondent in the operation of its business areleather, imitation leather, canvas, paper, board, cloth, and metals.During the year 1939, the respondent purchased raw materials inthe value of $125,000, of which approximately 60 per cent were shippedfrom points outside the State of New York.During the same period,the respondent manufactured finished products in the value of over$300,000, of which approximately 50 per cent were shipped to pointsoutside the State of New York.The respondent is engaged in inter-state commerce within the meaning of Section 2 (6) and (7) of theAct.'H. THE ORGANIZATION INVOLVEDUnited Paper Workers, Local 292, affiliated with the United Paper,Envelope and Toy Workers' International Union, C. I. 0., is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the respondent's New YorkCity plant.III.THE UNFAIR LABOR PRACTICESA. The officers and supervisory employees of the respondentThe respondent'sofficers areCharles Federbush, president; IrvingFederbush, secretary; and J. D. Federbush, treasurer. Irving Feder-bush is thegeneral manager ofthe respondent's plant.Max Feder-bush is assistant to Irving in the order department.Max was presi-6 The facts set forth- in this section are taken from a stipulation between counsel forthe Board and counsel for the respondent.' The respondent stipulated that it was"engaged in commerce within the meaning ofSection 2 of the National Labor Relatigns Act" and that the jurisdiction of the Boardwas not contested. THE FEDERBUSHCO., INC.543dent of the respondent's predecessor, Federbush Brothers LooseleafCompany, Inc.During the strike, hereinafter' described, Max servedseveral summonses on strikers and, as he testified, "locked up a coupleof people during the strike." Sam Federbush is superintendent orforeman of the respondent's bindery department.Nathaniel Feder-bush is in charge of the respondent's stamping department. IrvingFederbush testified that only he and Charles were authorized to speakfor the respondent on labor relations and labor policies and that Max,Sam, and Nathaniel had no such authority.However, it is wellsettled that the respondent is answerable under the Act for statementsand acts directed to its employees by each of its agents named aboveby virtue of their positions and functions."Besides the Federbushes,9there are other supervisory employees, some of whom will be mentionedhereinafter.B.BackgroundOn June 18, 1940, the Board issued a Decision and Order againstthe respondent herein inMatter of The Federbush Co., Inc.andUnited Paper Workers, Local Industrial Union No. 292, affiliatedwith the C. I. 0.10The Union which filed the charges in that caseis the same as the charging union herein. In the Decision in theformer case, the Board stated, among other things-:We find that the respondent, by making anti-union statementsto its employees, by disparaging the leaders of the-Union and theirmotives, by threatening to close the plant part of the year if theemployees organized, by watching and following the union or-ganizers, and by otherwise interfering with their efforts to con-tact the employees, has interfered with, restrained and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.andWe find that on October 27, 1939, and at all times thereafter, therespondent refused to bargain collectively with the Union as the8 See H JHeinz Co. v N L R B,311 US 514, affirming110 F. (2d) 843 (C C. A 6),enforcing the orderinMatterof H. J. HeinzCompanyandCanning and Pickle Workers,Local Union No. 325, etc.,10 N. L. R. B 963; N.L. If. B. v. Link-BeltCo., 311U. S. 584,reversingmodificationof Board's order inLank-BeltCo. v. N. L. R. B.,110 F. (2d) 506(C. C. A 7),enforcing as modifiedthe orderinMatterof Link-BeltCompanyand Lodge1604 of Amalgamated Association of Iron, Steel and Tin Workers of North America, etc.,12 N L R B 854.9 Becausethere aresix Federbushes,they willsometimes hereinafter be calledby theirfirst names1124 N. L R B 829 The hearing in that case was held from February 15 to Feb-ruary 23,1940.On September 16, 1940, the Board fileda petitionwith the United StatesCircuit Courtof Appeals for the SecondCircuit forenforcementof the orderin that case.On July 18, 1941, the courtrendered its decision enforcing the Board's order in full.N. L R B.v.FederbushCo, Inc.(C. C. A. 2),decided July 18, 1941. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclusive representative of its employees in an appropriate unitwith respect to rates of pay, wages, hours of employment, andother conditions of employment, and that the respondent hasthereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Evidence of certain incidents which afford a background to the alle-gations of the complaint herein, but which occurred prior to thehearing in the earlier case, was introduced for the first time at thehearing in the instant case.These incidents are set forth below.On October 27, 1939, 48 of the 50 production and maintenanceemployees of the respondent went on strike.During the strike, therespondent continued to operate its plant with the aid of strike-breakers.Max Federbush operated a delivery truck for the respond-ent during the strike. In performing this function, he had ampleopportunity to observe the conduct of the strikers.Although he tes-tified that he had two unnamed strikers "locked up" for tamperingwith Sam Federbush's automobile, he testified that the strikers "werevery nice to me, all the boys."To the following question later askedby the respondent's counsel:At times during the strike there was violence, wasn't there?Max replied :Oh, yes, sometimes; not very often. It was conducted verypeaceably; Sometimes they got a little wild; when they had acouple of strange faces, then there used to be trouble, but whenthe regular fellows were around it was all right.Nevertheless, on November 9, 1939, the respondent mailed thefollowing letter to each of its striking employees :NOTICE TO OUR STRIKING EMPLOYEESYour attention is directed to a part of the decision reported inthe New York Times this morning, concerning reinstatement ofRepublic Steel employees. In this case the court sustained theCompany's right to refuse reinstatement to strikers who haveresorted to violence.While it is our intention to fully comply with the law, andwhen and if requested, will reinstate to his former position each*of our striking employees, we will, nevertheless, fully preserveour legal rights in connection with employees who resort toviolence.The sole purpose of this notice is to curb further violence.THE FEDERBUSH COMPANY, INC. THE FEDERBUSH CO., INC.545During the second or third week of the strike, Hyman Kravitz, apicket captain whose alleged discriminatory discharge is hereinafterdiscussed, observed Sam Federbush motioning to one of the strikersto enter the building in which the plant is located.When Kravitzinformed the striker of 'Sam's purpose, Sam brought a policeman onduty at the entrance of the building and requested the policeman toarrestKravitz for calling him names.Kravitz denied the chargeand was not arrested.There is considerable other evidence, discussedin part below, indicating that the respondent attempted to discouragestrike activity by making vague and unsubstantiated charges to thepolice against strikers.Frank Grasso, the Union's manager, testified that he held almostdaily conversations with Max Federbush during the strike and thatMax told him on a number of occasions "he knew the active leadersof the strike because he had planted some spies."Anthony Bartolotestified that Max once asked him, while Bartolo was on the picketline during December :Wouldn't it be nice to be working in a warm shop instead of be-ing broke and fighting for something you will never get?Max testified that he never spoke to Grasso "about any labor policies"at any time, although he admitted having frequent conversations withGrasso; and he denied knowing Bartolo. The Trial Examiner did notcredit Max Federbush's testimony in this respect and found that Maxmade the above statements substantially as they were attributed tohim by Grasso and Bartolo.We adopt this finding.On January 17, 1940, the Union telegraphed the respondent asfollows :UNION WILL TERMINATE STRIKE PENDING LABORBOARD DECISION ON UNFAIR LABOR PRACTICECHARGES. STRIKING EMPLOYEES WILL UNCONDI-TIONALLY APPLY FOR REINSTATEMENT ON JANU-ARY 18 AT 9 AM.Within a week all the striking employees had been reinstated.When the striking employees returned to work on and immediatelyfollowing January 18, 1940, they found the following notice on the.respondent's time clock :NOTICETo Employees:In order to prevent internal disputes, and ineffi-ciency, all employees will hereafter be required to carefully ob-serve the followingregulations.Compliance will be strictly 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDenforced,and a violation will subject employees to immediatedischarge without notice.1.No employee shall discuss Union affairs,strike history, orlabor laws in or about the Company's premises.2.No employee shall use abusive language,toward any otherperson employed by or connectedwith the Company,on [sic]matters what the cause and irrespective of provocation.3.No employee shall in any manner by word or action dis-turb or interfere with the other employees during working hours.4.All employees will be held strictly accountable for properdiscipline, operating efficiency and care of the Company prop-erty.5.No employee shall at any time or any place resort to physi-cal violence directed against any other person employed by orconnected with the Company.THEFEDERBUSHC011iPANY, INC.Irving Federbush testified that this notice was posted shortly afterthe respondent received notice that the Union was terminating thestrike and,concerning the reason for its posting,testified :The reason for it was so that when they had come back we donot have a series of discussions as to what happened and whatcould or should or would have happened.We accepted themback on the basis that they went out, and we desired to close thestriking period of October 27 to January 18, and for that reasonwe suggested and demanded that there be no discussion of anykind within the shop in connection with the strike or acts ofviolence or fists raised at one another or disagreements betweenmembers of the Union themselves,as to what should have hap-pened and should not have happened.So I formed this letter and I posted it there just as a warningso there would be complete harmony at all times.On or about January 27, 1940, Sam Federbush told AnthonyNapoli, the Union's shop chairman, whose discriminatory discharge.is discussed below,that he was not to have any further contact withthe employees'during the noon hour.Prier to the strike Napolihad talked to his fellow employees during the lunch hour withoutrestrictions.In late January, shortly after Kravitz was rehired after the strike,Kravitz met Max Federbush and Grasso outside the plant.Kra-vitz greeted Grasso, and was about to engage in conversation withhim; Max, however,intervened,tellingKravitz that he did not likethe idea of Kravitz talking to Grasso.Kravitz replied that when he THE FEDERBUSHCO., INC.547worked in the plant he did his best for the respondent, but that what-ever he did outside of working hours was his own business.The foregoing activities of the respondent afford a useful basisfor evaluating events which subsequently occurred at the respondent'splant, and which are discussed below, under Section III D.C. Interference, restraint, and coercionIn March 1940, Grasso came to the neighborhood of the plant tosee some of the union employees and there engaged in a conversationwith Max Federbush.Grasso's testimony concerning parts of thisconversation was as follows :I told him I had come down to see some of the people;that we had not lost interest in the Federbush case, the companyand the employees; not so much the company, but the employees.He [Max] told me that I was wasting time. I said that it wasa question of a few more weeks or months, and that we wouldget a ruling from the Labor Board and we were confident thatwe would get a fovorable ruling, and that upon that, we wouldthen negotiate for a contract.Mr. Max Federbush told me that-well, he minimized the thingsthat I told him and he said I was wasting time, and even if theruling would'be in favor of the Union, the company might sitdown to talk things over but that no contract would be signed,and that, after all, nothing could be done to the company tocompel them to actually negotiate and sign a contract with theUnion.Grasso testified further that Max told him that the respondent wouldstill refuse to sign a contract with the Union even though the Cir-cuit Court directed the respondent to bargain collectively with theUnion, and that Max further stated that "the workers were losinginterest in the Union and by the time the case would come up inthe Court or the Labor Board ruling would come down I would beleftwith no members at all."Max Federbush did not specificallydeny this conversation and his denial of having any conversationswith Grasso concerning "labor policies" has already been discreditedThe respondent argues that, since Grasso was not an employee ofthe respondent,Max's statements to him cannot be considered arestraint or coercion of its employees, and hence do not constitute aviolation of the Act.We find the respondent's contention to bewithout merit.An employer may make his opposition and hostilityto a union known to his employees in many ways other than by statingit to them personally.Max's statements, made to the Union's organ- 548DECISIONS OF NATIONALLABOR RELATIONS BOARDizer,were of a character normally to be calculated to reach theemployees and to discourage them from joining or assisting the Union.We find that by Max's statements to Grasso the respondent has inter-fered with, restrained, and coerced its employees in their exercise ofthe rights guaranteed in Section 7 of the Act.D. The discriminatory dischargesTo the allegation of the complaint that Bartolo, Cantor, K ,avitz,Napoli, and Russo were discriminatorily discharged, the respondentmade a general denial.''The respondent also asserted in its answer that these employees"by reason of their failure to act in good faith and withina reason-able time after the alleged discharges are guilty of lathes."Thiscontentionwe find to be without merit. The equitable principleof lathes is not applicable to proceedings brought by the UnitedStatesGovernment in the public interest; 12 moreover, the recorddoes not establish any unreasonable delay in the filing of charges inthis case.The record shows that Grasso, the Union's manager, con-ferred with Hurwitz, the respondent's attorney, immediately afterthe filing of the Intermediate Report in the earlier case, on April 9,1940; and again after the issuance of the Decision on June 18, 1940;and that Hurwitz informed Grasso that the question of the dischargeswould be easily disposed of once the respondent could be made torealize that it had to bargain collectively in good faith with theUnion.On June 29, 1940, the Board's RegionalDirector in New Yorkinformed Grasso that the respondent was still considering the dis-position of the former case. In July 1940, the respondent notifiedthe Regional Director that it would not comply with the Board'sformer Decision and Order.Thereafter, on August 1, 1940, theUnion filed the first charges of discrimination, naming all the em-ployees considered herein.Contrary to the respondent's contention that all of the strikersparticipated equally in the strike activities both in fact and so far11Affirmative defenses to the individual cases will be discussed below.12 SeeMatter of Colorado Milling & ElevatorCompanyandDenver Trades and LaborAssembly,11 N. L. R. B. 66, in which the Board stated :... The Board acts in the public interest to effectuate an important national policydesigned to eliminate the causes of certain obstructions to the free flow of commerceby themitigation and elimination of unfair labor practices which tend to cause in-dustrial stiife and unrest.Such benefits as the Board's remedial orders confer uponindividual employees are only incidental to the exercise of its power to effectuate thepoliciesof the Actby remedying conditions created by unfair labor practicesIt is wellsettled that the equitable prihciple of laches is not applicable to the governmentacting inthe publicinterest.See alsoMatter of MooremackGulf Lines, Inc.andCommercial Telegraphists'Union,Marine Division,Affiliated with the A F. of L ,28 N. L.R. B. 869. THE FEDERBUSF3 Co., INC.549as the respondent knew, the record establishes that the five employeesallegedly subject to discrimination after the strike had been amongthemost active union members and strikers.Napoli joined theUnion on July 14, 1939, and shortly before the strike he was electedshop chairman of the Union.As shop chairman, Napoli had severalconferences with representatives of the respondent before the strike.Bartolo, Cantor, Kravitz, and Russo joined the Union on variousdates between September 31 and October 18, 1939. The recorddiscloses no unusual concerted activity on their part prior to thestrike.At the beginning of the strike, the Union selected a special strikecommittee composed of Napoli, Kravitz, and one Weinstein. Duringthe strike Napoli presided at union meetings and took his turn atpicketing and carrying a placard.Kravitz was elected picket cap-tain the day the strike was called and as such he saw that the picketswere assigned to their posts at appropriate times during the day andhelped run the food kitchen for the pickets.Bartolo engaged inpicketing beyond the average time allotted the strikers and volun-teered as a picket captain about 2 weeks after the strike began.As apicket captain he helped serve the strikers lunches at the union hall.Both Cantor and Russo carried union placards on the picket lineand were paid small amounts of money by the Union for engagingin "extra" picketing, i. e., picketing beyond the amount ordinarilyallotted to or done by the average striker.Each of the five claimants came into direct contact with one ormore of the respondent's officers or supervisory employees in con-nection with their strike activities.As described above, Max Feder-bush made a statement to Bartolo when he was picketing which dis-couraged picketing and concerted strike activity.On another occa-sion Sam Federbush was escorting strikebreakers into the plant;Bartolo, who was then in the picket line, was about to speak to thestrikebreakers when Sam said : "Get the hell out of here, you Guineas. o. b."Both Bartolo and Cantor were arrested upon the represen-tation of Max Federbush that they had deflated the tires of SamuelFederbush's automobile.The cases against them were dismissed.Once when Cantor called to some strikebreakers in Sam Federbush'spresence at the entrance to the plant, Sam told him : "Go whiff ' your-self."Sam attempted, as described above, to have Kravitz arrested,allegedly for calling him names. Once when Max Federbush was en-gaged in delivering merchandise during the strike, Kravitz followedhim in a taxi and when both stopped at a red light, Max informed apoliceman that Kravitz was following him.Kravitz testified that onthis occasion, as the truck and the taxi stopped beside each other,Max "put his head out of the window and called out to me not to451269-42-vol. 34-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollow or he will fix me for it. . . .He also said that if I don'twatch out, he will get even."Max denied that he ever told any ofthe strikers that he would "fix" them, because he had "no connectionwith those boys.... I am in the office."Max's testimony is gener-ally unconvincing, and he had earlier admitted that he exchangedremarks with the strikers, and had them stopped by the police whenthey attempted to follow him.We are of the opinion, and find,thatMax threatened Kravitz substantially as testified by the latter.On one occasion when Russo and several strikers had been arrested,.Irving Federbush told the police that Russo was "the guy thatcauses all the trouble."On another occasion Max Federbush handedRusso a summons charging him and another striker with assaultingBennie Krebs, the respondent's shipping clerk.Both of the chargesagYainst Russo were dismissed and in each case he was released.BothCantor and_ Russo followed J. D. Federbush and Max Federbushwhen these Federbush brothers were either making deliveries forthe respondent or transporting strikebreakers to and from the plant.Two strikers, Silverman and Ehrenman, were called by the re-spondent and testified on direct examination that the other strikerswere equally active in their participation in the strike.But oncross-examination Silverman admitted that Kravitz and one Wein-steinwere strike captains and that Russo picketed more than theaverage striker; and Ehrenman testified that he believed Napoli andWeinstein were the strike leaders and that Kravitz was in chargeof the pickets.We find that the respondent was well aware of theextensive activities of Bartolo, Cantor, Kravitz, Napoli, and Russoon behalf of the strike and the Union 131.Anthony NapoliNapoli was employed by the respondent on June 22, 1936, as aspecialist in celluloid-index work.At that time he was promisedsteady employment by Nathaniel Federbush and until the strike hewas steadily employed.He was the only employee capable of doingcelluloid-index work annd sometimes had a helper to aid him in hiswork.During the course of his employment, he worked in thecelluloid-index department approximately 65 per cent of the time;when the respondent had on hand no orders involving celluloid work,however, Napoli was transferred to work in other departments of theplant in order to keep him steadily employed.Between 1936 andJanuary 30, 1939, Napoli received three wage increases.He wasconsidered a satisfactory employee.'$ It may be recalled that Max Federbush told Grasso that Max knew the active leadersof the strikebecausehe had "planted"labor spies. THE FEDERBUSHCO., INC.551As set forth above, Napoli was shop chairman of the Union, andduring the strike was chairman of the strike committee.Alongwith the other strikers, he applied for reinstatement on January 18.Pursuant to a telegram from the respondent directing him to reportto work, Napoli returned to the plant on January 26, 1940, and wasassigned to his former position.However, he did not find his cardin the time clock, so he asked Sam Federbush about his card. Samtold him he had the card in his possession, and according to Napolithe following conversation ensued :Then he looked at me and told me, "Drop that cigarette, I don'twant you to smoke here." I says, "Why?" He says, "Well,I just don't want you to smoke here, that's all." I said: "Youare smoking and my fellow workers are smoking."He says,"You never mind that, if you don't like it you can check out."He told me the shop could get along without a shop chairman.This conversation took place before a number of the other employeeswho were waiting for the bell to start work.When Sam was ques-tioned concerning this incident, he said that he had told employeesthroughout the plant not to smoke because of the fire hazard.Hedid not deny that he told Napoli that the plant could get along with-out a shop chairman.We find, as did the Trial Examiner, thatNapoli's version of what occurred is substantially correct.The next day, when Napoli returned from lunch, he went to thelocker room on the sixth floor to hang up his coat and hat.Hewas about to join some of the other employees who were engagedin a discussion of the notice mentioned above, which had been postedby respondent on the time clock, when Sam Federbush engaged'Napoli in conversation.According to Napoli's undenied testimony,which the Trial Examiner credited as true, Sam told Napoli thatwhen he returned from his lunch he was to go at once to his owndepartment on the fifth floor; and when Napoli protested to Sam thatitwas his lunch period, Sam replied : "I don't want you to associatewith the workers up here."Napoli thereupon left the others, andwent to his own department, where he waited until the bell rangto start work. It is undenied that prior to the strike Napoli hadengaged in conversations with other employees during the noon hourwithout restraint from the respondent.Napoli last worked for the respondent on February 1, 1940.Thetestimony concerning the severance of his employment is in sharpconflict.The respondent's answer alleges that "Napoli voluntarilyresigned and terminated his relationship as employee with the re-spondent."In support of this claim, Irving Federbush testified thatNapoli lagged in his work after the strike, appeared ill at ease around 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe plant, and on February 1 came to Irving and told him that liewished to leave the respondent's employ at once. Irving testifiedthat he requested Napoli to complete the job he was then working on;but that Napoli refused, whereupon Irving told him to sign his timecard, and call for his pay the following Wednesday (February 7).The card in question was signed by Napoli and in Irving's hand-writing there appears the following : "I hereby resign as of today,dated February 1, 1940."Napoli's version of the circumstances surrounding his severanceof employment was as follows : On January 30, 1940, Sam Federbushtold him that the respondent had only 11/2 or 2 days' work in hisdepartment and that thereafter he would be laid off.Napoli -pro-tested that prior to the strike it had been customary for him to betransferred to other departments when work in his specialty wasslow, and that Nathaniel Federbush, his foreman, had promised himsteady employment at the time he was interviewed for employment.Sam replied : "Since the strike, things are not going to be the samearound here.We are only giving steady employment to those whohave stood by us."On the next day, Sam Federbush told Napolithat Irving wanted to see him. Irving then told Napoli that he wasto be laid off because the respondent was discontinuing the celluloid-index department. Irving further stated that Napoli should seekemployment elsewhere and that if he would resign, Irving would givehim a recommendation.Napoli told Irving he would consider thematter.On the following afternoon, February 1, Napoli decided thatsince he had only a half day's work left, he might as well get hisrecommendation and resign immediately.He so informed his fore-man, Nathaniel Federbush:Nathaniel told him to come. back thenext pay day, Wednesday, February 7, for his pay.Napoli punchedhis time card and left; but when he returned for his pay on February7,Max Federbush told him it was not ready.After Napoli insistedon getting his pay, he was told to return later, which he did in about2 hours.Irving Federbush then told Napoli that his pay was readybut that he would have to sign a resignation card.When Napolisaid he had never signed such a card before, Irving replied : "If youwant your pay, sign it."Napoli testified that since he wanted hispay he then signed the card without noting the date written on byIrving.When Sam Federbush was questioned as to whether he had toldNapoli that things were different since the strike, he testified that hehad no right to make such a statement to Napoli since Napoli wasnot in his department and further stated : "I don't remember. Ididn't have any conversation." As hereinafter described, Sam's author-ity was sufficient to enable him to discharge Kravitz, another striker THE FEDERBUSHCO., INC.553who was not employed in his department. Sam was not a convincingwitness and we give Napoli's testimony concerning this incident fullcredence, as did the Trial Examiner.Neither Sam nor Irving, more-over, denied that they told Napoli that he was going to be laid offas soon asthe job he was working on was finished.Nathaniel was notcalled by the respondentas a witness,nor was any claim made thathe was unavailable.Under all the circumstances, we believe, as didthe Trial Examiner, that Napoli's version of the circumstances sur-rounding the termination of his employment is the correct one.It is apparent that the respondent decided to rid itself of Napolias soon as possible after his reinstatement, and notified him within aweek of his return that he was to be laid off in a day or two, becausethere was no more celluloid-index work.This was a sharp reversalof the respondent's four years' practice of employing Napoli in otherdepartments during periods when there was no celluloid work.Noexplanation was offered by the respondent for this abrupt change in itstreatment of Napoli, nor is it necessary to look for one further thanSam's statement to Napoli that only "loyal" employees were to receivesteady employment.We find, as did the Trial Examiner, that therespondent decided to discharge Napoli because of his prominent activ-ities on behalf of the Union before and during the strike.The respondent takes the position that it is absolved of any respon-sibility for Napoli's leaving because he signed a resignation card,and because he stated at the hearing in the earlier case against thisrespondent that he left its employ "voluntarily." 14At the timeNapoli resigned, however, the respondent's discriminatory action hadalready been taken, and Napoli had already been notified of his dis-charge.Napoli's leaving was "voluntary" only in the sense that hequit in anticipation of the discharge which he had been told wouldbecome effective that day.The respondent had invited this actionon Napoli's part by offering him a recommendation if he would volun-tarily resign; and by later threatening to withhold his pay, inducedhim to sign a statement to that effect.Under the circumstances, thetermination of Napoli's employment was tantamount to a discharge.2.Anthony BartoloBartolo was employed by the respondent on September 18, 1939,to help in the shipping department and to run errands.Upon apply-ing for reinstatement after the strike, he was reinstated to his oldposition on January 24, 1940.14Napoli, at the hearing in the earlier case, replied in the affirmative to the question"Did you leave the employ of the Federbush Company voluntarily?"At the hearing inthe present case, Napoli affirmed his answer, but explained later that he understood"voluntarily"tomean only that he left of his own accord,shortly before his dischargeshould become effective,and that "They didn't put a gun on my back and say, `Sign up., 11 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after Bartolo returned to work, Max Federbush asked himif the Union was to have a meeting that night and whether he wasgoing to attend.On another occasion shortly after Bartolo's rein-statement,Max asked Bartolo to get him a union book.15 Bartolotestified that once when he was returning from the bathroom and wastaking a drink of water, Sam Federbush admonished him, "Don'twaste so much time or you will be through." Sam denied this state-ment, saying "[I] never have said that; I had no reason to say that."The Trial Examiner did not credit the denial nor do we. Bartolohad never been criticized for such acts prior to the strike.On February 15, 1940, Bartolo was discharged. In its answer therespondent contended that Bartolo was discharged for cause becausehe "was inefficient, incompetent, insubordinate and otherwise failedto carry out the duties assigned to him." Irving Federbush, the re-spondent's general manager, testified that Bartolo's attitude and de-meanor prior to the strike were satisfactory but that after the strikehis attitude was "much different and unsatisfactory." Irving gave nospecifications except that Bartolo was "stalling on deliveries," butdisclaimed personal knowledge of Bartolo's conduct.Nathaniel Feder-bush, who hired Bartolo, and Sam Krebs, the foreman who generallygave orders to Bartolo, were not called as witnesses and did not testify.Concerning the events immediately leading to Bartolo's discharge,Irving Federbush testified that on the day of the discharge, HarryHisiger, one of the respondent's salesmen, reported observing Bartoloplaying pin ball in the barber shop for 5* minutes.Hisiger corrobo-rated Irving's testimony to this effect and testified that for "fully fiveminutes" he watched Bartolo play pin ball.The barber shop is locatedat the ground level of the building housing the respondent's premises.16Irving testified that upon receiving Hisiger's report he immediatelycalled. upon his brother Sam to verify the report and to dischargeBartolo forthwith if the report was true.Sam testified that Irvingcalled him up and said "Go downstairs and take a look in the barbershop; that fellow is down there."Sam then went down to the barbershop and saw Bartolo playing the pin-ball machine. Sam's next fol-lowing testimony was :I stood there for a few minutes and I called him and I said,"What are you doing here? Are you playing the machine?"He says, "I was sent on a delivery."I said, "If you were sent on a delivery, what are you playing themachine for and getting paid for.Come upstairs."I said, "Come upstairs and put your package down, punch yourcard, and you are through."15Bartolo's testimony concerning those incidents was not contradicted by Max Federbushwhen he later was called by respondent.11The respondent's premises are on the fifth and sixth floors of this building. THE FEDERBUSHCO., INC.555On material points, Bartolo's testimony concerning his dischargediffered substantially from the version of the respondent's witnesses..Bartolo testified that he was sent by his foreman, Sam Krebs, on apersonal errand to J. D. Federbush's shirtmaker to pick up somearticle.On his way out of the building he stopped in the barber shopto get a drink of water at the barber's fountain and was directlyordered upstairs by Sam Federbush who had entered the barber shopimmediately after Bartolo.After Sam and Bartolo took the elevatorto the sixth floor, Sam asked Foreman Krebs how long Bartolo hadbeen out and was told about 10 minutes. Sam then told Bartolo topunch his card and that he was "through." Bartolo denied that heplayed the pin-ball machine.Sam Federbush did not deny Bartolo's statement that Krebs toldSam that Bartolo had been away from the shipping department forabout 10 minutes.Krebs was not called to testify.We find thatBartolo was sent on an errand and that he was not away from theshipping department more than about 10 minutes in all. In severalrespects, the version of this incident recounted by the respondent'switnesses is not convincing. If Bartolo was only away from hisdepartment for about 10 minutes, it is unreasonable to believe thatthe following events implicit in the respondent's version of theincident could have occurred within that period: (1) Bartolo pro-ceeded from his department on the sixth floor to the elevator, downto the ground floor and into the barber shop; (2) in the barber shophe played pin ball for "fully five minutes" observed by Hisiger; (3)Hisiger then took the elevator to the fifth or sixth floor and reportedthe matter to Irving Federbush; (4) Irving then gave Sam instruc-tions concerning the matter; (5) Sam then proceeded down the eleva-tor to the barber shop and observed Bartolo playing pin ball for "afew minutes"; (6) Sam and Bartolo proceeded to the sixth floor byelevator and Sam talked to Krebs.It is not necessary, however, to resolve the conflict of testimonyas to whether Bartolo did more than to stop for a drink in the barbershop.It is undisputed that Bartolo had been sent on a personalerrand for J. D. Federbush, and was absent from the respondent'spremises for a legitimate reason ; and that Krebs 'reported to Samthat he had been gone only 10 minutes from start to finish. It is clearthat if he dallied, it must have been for a negligible length of time;and this fact was brought to the respondent's attention.Bartolo's discharge cannot be considered apart from Max Feder-bush's questioning of Bartolo concerning the union meeting, and Max'sother sarcastic references to Bartolo's union activities, after the latterreturned to work after the strike.That the respondent was anxiousto rid itself of active union members, of whom it knew Bartolo to be 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDone, has already been shown by the manner of its discharge of Napoli-a week or two before. In view of the above facts and the entirerecord, we are of the opinion and find, as did the Trial Examiner,that the barber-shop incident was merely a pretext utilized by the re-spondent to support its discharge of Bartolo, and that the real reasonfor the discharge was Bartolo's activity on behalf of the Union duringand after the strike.3.Joseph RussoRusso was first employed by the respondent on September 18, 1939,as a power-press operator.At times he worked on the drill andcutting machines.Russo had 10 years' experience as a power-pressoperator before coming to work for the respondent.His activitiesduring the strike have been described above.When Russo applied for reinstatment, after the strike, on January18,1940, Irving Federbush asked him if he knew who beat upBennie Krebs during the strike and Russo replied that he did notknow and that he had not done it. The respondent called Russoback to his old job on January 22, 1940, and the next day IrvingFederbush told him-: "Keep up the good work; you are doing fine."On February 5, 1940, Russo was given a raise of $1.00 per weekduring a period when numerous other employees were given raises.On March 12, 1940, Russo was discharged.Russo testified thaton March 12, when he reported for work, he could not find his card;and that when he asked Sam Federbush, who was standing nearby,about the matter, Sam handed him his pay check.When Russoasked why he was being laid off, Sam told him that "it was slow"and that he had "orders" to give Russo his check.When Sam wasasked on cross-examination if he knew Russo, he said "I suppose Iknow him, but I don't remember exactly" and when questionedfurther as to whether he remember that Russo was fired, he replied :"I don't know. I can't say directly if I remember, I don't rememberexactly."The respondent did not give any evidence to show thatanyone else other than Sam informed Russo of his discharge and we,as did the Trial Examiner, credit Russo's testimony as to thecircumstances of his discharge.When Russo asked Nathaniel Federbush why he was being laidoff when there was plenty of work upstairs, Nathaniel referred himto Irving Federbush.Russo stated that immediately after this hemet Irving as the latter was coming into the office, that he askedIrving about the matter and that Irving told him to telephone himin about 7 minuteg:Russo claimed that he did telephone Irvingseveral times that day and the next, but was told on each occasionthat Irving was not in. Irving testified that Russo never called him THE FEDERBUSH CO., INC.557and further stated : "I don't think I have had conversations with him.I had a conversation with the shop foreman in connection with hisdismissal."In its answer respondent averred that "Russo was repeatedlywarned concerning his duties and obligations with respect to hisemployment but that without regard to such duties and obligationshe was guilty of incompetency and inefficiency and his employmentwas terminated by the respondent for cause and justification."Irving Federbush testified that Russo was discharged for severaltimes breaking a lug die that ultimately had to be replaced at acostof $350. Irving also testified that he found Russo's worksatisfactory until Russo received the $1.00 per week raise on February.ribut that thereafter "his general tone of behavior changed com-pletely.It seemsthat something got over him." There was nospecificationas tohow Russo's "tone of behavior" changed.GeorgePelletier,Russo'sforeman, testified that Russo "was pretty ambi-tious.He seemed to be willing to work"; and again, that "the manwas working honestly and . . . minding his own business."Whenasked if Russo continued to work "in the same efficient way" afterreceiving the raise on February 5, Pelletier answered "That's right."When it is considered that Russo worked directly under Pelletier.Pelletier's testimony tends to discredit Irving Federbush's charge ofan unsatisfactory change in Russo's behavior. In view of Pelletier'stestimony and the fact that Russo had had 10 years of experience asa power-press operater before coming to work for the respondent, theissue ofthe alleged incompetency of Russo comes down to aconsideration of the breaking of the lug die.Irving testified on direct examination that the die was first sentout for repairs on February 9 and returned on February 16; thenitwas sent out for repairs again and returned on February 24.Then it was sent out for repairs again "and came back to us onApril 6th, at which time we found the die not working properly,as thedamage done was so severe that it would be cheaper to makea newdie than to properly repair it." 17On cross-examinationIrving altered his testimony and stated that the first time the die wentback for repairs he knew that the die could not be properly repaired17Irving was testifying from certain orders and invoices introduced into evidence asthe respondent's exhibits.That he paid little heed to the accuracy of his testimony isevident from the exhibits themselves,which show only one repair to the die during Feb-ruary, and not two, as asserted by Irving.The respondent's exhibits show that, byOrder No. A23127,a lug die was sent for repair on February 9, 1940, and returned onFebruary 16, 1940.On February 24, 1940, the respondent was billed$5 for work on thisorder.On March 5,1940, the respondent ordered a new lug die,for which it was billed $350on April 11,1940.On April 6, 1940, the respondent was further billed $15 for repairs toa lug dieIt does not appear when the latter work was ordered. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that it was necessary to purchasea newdie "because you couldnot repair a die of this type for fifteen or five dollars, I mean, it isperfectly ridiculous."Russo testified that he broke part of the lug die shortly afterhe received the February 5 raise, but that Pelletier told him hewould fix it up if he could. Russo stated that after this one occa-sion he did not break the die again, nor was he ever accused by therespondent of doing so until the hearing.Pelletier testified thatRusso broke the die twice, once in the latter part of January orearly in February, and again about a week later; that the first timethis happened Pelletier was able to repair it himself, and hence didnot bring it to the attention of his employers; but that the secondtime the die was broken Pelletier could not fix it, and told Irvingthat a new die was needed."'According to Pelletier, Irving on thisoccasion told him, "If that happens again he is no use to me, and wewill have to let him go.He may get injured." Pelletier did notmention any subsequent breakage of the die upon either direct orcross-examination, nor was he questioned as to his knowledge, if any,of the circumstances surroundingRusso'sdischarge,which musthave taken place nearly a month after the breakage last mentionedby Pelletier.Irving testified that Pelletier came to him shortly after February5, and told him that Russo had broken the lug die "and that he hadbeen breaking several dies previously and he [Pelletier] had givenhim warning." Irving testified that he told Pelletier to warn Russoagain; and that "we told him the next time it happened we wouldhave to fire him." Irving then replied in the affirmative to therespondent's counsel's question : "And regardless of the warning hedid subsequently break the die?" but did not specify when nor howRusso broke the die again, nor by whom and under whatcircumstances he was discharged.The respondent's witnesses -admitted that the die was capable ofbeing used on other of its presses than the one operated by Russo.In view of this fact, the testimony of Irving and Pelletier does notestablish that Russo broke the die more than twice, the last time onor before February 9.On this occasion, the evidence shows, the diewas sent to be repaired, and Russo was warned, but not discharged.Both Irving and Pelletier stated that they knew at this time that anew die would have to be purchased.We do not credit Irving's vagueand unsupported affirmation that Russo did "subsequently" break a19 It would appear that the February 9 order for repair,and the February 24 bill for$5 (see footnote 17 above)relate to this breakage of the die.The newthewas notordered until March 5, 1940. THE FEDERBUSHCo., INC.559die; and there is no credible evidence of such an occurrence 19Underthese circumstances, it seems clear that the true cause of Russo's dis-charge could not have been the breaking of the die.The respondent made no attempt to controvert Russo's testimonythat he was not told, on March 12 or at any other time, that his dis-charge took place because he had allegedly broken the die; nor is itpossible to discover from the testimony of the respondent's witnesseswho, if not Sam, did discharge Russo, or what was told him as to thereason for it, other than that "work was slow."On the whole record,we find that the respondent did not raise the question of damage to thedie, as the reason for Russo's discharge, at any time until it was facedwith the necessity for presentingsomedefense to the charges of dis-crimination.This fact alone is sufficient to stamp with bad faith therespondent's allegation that Russo was in fact discharged for thatreason.When Irving's charge to the police during the strike that Russowas "the guy that causes all the trouble," and his questioning of Russoregarding the beating up of Krebs, when Russo returned to work, areset beside the confused and inconclusive testimony of the respondent'switnesses concerning the die, the evidence is persuasive that Russo wasin fact discharged because of his prominent activities on behalf of theUnion during the strike, and we, as did the Trial Examiner, so find.4.Louis CantorLouis Cantor was employed by the respondent on October 17, 1939,as a power-press operator in the metal department.During thestrike, as set forth above, he took a prominent part in the strike activi-ties.He applied for reinstatement with the other employees, andresumed work on January 26, 1940.His work was satisfactory.BothIrving Federbush, and Cantor's foreman, Pelletier, testified that nofault was found with it.The complaint alleges that Cantor was discriminatorily dischargedon February 23, 1940.In its answer, the respondent alleges that"Kravitz 20 and Cantor were temporarily laid off for a period of twoweeks and that the respondent asked them to report after a period oftwo weeks from the date of such temporary lay-off" but that theyfailed to do so.Cantor, however, testified that on February 23 Sam39 Irving asserted,at the time the respondent's exhibits described in footnote 17, above,were introduced into evidence,that the April 6 repair bill for $15 00 represented repairsmade the second time"that Russo broke the die. In view of Irving's general disregardfor accuracy In his testimony about these exhibits,the complete absence of any evidencethat the die was broken on Russo's rather than one of the other presses,and the longlapse of time between Russo'sdischarge,and the bill for repair, we do not credit thisassertion20Kravitz's case is discussed below. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDFederbush gave him his pay envelope, and "told me not to come backto work any more, that I am finished." Cantor gathered his belongingsand left the plant, and did not thereafter return to ask for work.Sam Federbush's testimony as to this matter was confused.Heasserted first that he told Cantor he was laid off, and stated, "Mybrother Irving called me up and says Louis Cantor is laid off." Imme-diately thereafter Sam testified that he did not lay Cantor off, andthen added, "I don't remember exactly what happened, but I didn't layhim off. I know my brother Irving told me that Louis Cantor waslaid off." 'Elsewhere he testified that sometimes Irving informed em-ployees of their lay-off himself and at other times delegated Sam to tellthem.Sam also testified that he did not know for how long Cantorwas laid off.He did not deny giving Cantor his pay.Pelletier,Cantor's foreman, testified that during February workwas slack in his department, and Cantor was laid off on that accountfor a week.On direct examination he testified that he did not dothe actual laying off himself; he merely took the matter to IrvingFederbush, the latter suggested that someone be laid off, and Pelletiersuggested Cantor.Later he stated that he himself said to Cantor, "Itis a little slow, take a week off and come back and start working again."He said that he did not know whether Cantor was paid that day ornot. , Irving's testimony was general, merely to the effect that Cantor"was told [by whom, Irving did not state] to report in about two weeks,that we may be able to resume operations again."On the basis ofthe entire record, and his observation of the witnesses, the Trial Ex-aminer found that Sam Federbush told Cantor, on February 23, that hewas "finished," and we adopt this finding.Whether or not Pelletierindicated to Cantor that he should return later, it appears that Sam wasthe person who gave Cantor his pay and, we find, announced to himthe final decision as to his status.Under these circumstances, Cantorwas justified in believing that it was useless for him to apply againto the respondent for work.When Pelletier was asked why it was suggested that Cantor, ratherthan some other employee, be laid off, he stated, "It was a rule withme that the last one is always the first to be laid off. I usually givethe older employees a break."He subsequently admitted, however,that three other employees in the metal department at that time hadbeen hired during the 2 weeks preceding Cantor's alleged lay-off : Levy,Tercasio, and Kemish.Levy and Tercasio were still in the employ ofthe respondent _at the time of the hearing.Levy does assembly work,and "occasionally" operates a drill press; Tercasio does assembly work.It does not appear what Kemish's job was.Cantor testified that hecould do assembly work and had worked at it once for Pelletier with-out receiving any complaint from the latter.He also stated that he THE, FEDERBUSH co., INC.561could operate a drill press, as well as the press he regularly worked on,although Pelletier testified that he thought some experience wouldbe necessary.No contention ,was made, however, that Cantor couldnot have performed any other work for the respondent.The only justification offered by the respondent, then, for its singlingout of Cantor for discharge-namely, that Cantor was the "last" orjunior employee in his department-does not stand up under examina-tion; and we are compelled to look elsewhere if we are to discover why,when three employees in Cantor's department 21 had been working for2 weeks at the most, 22 Cantor was selected for discharge.The reasonis not hard to find, however, when Cantor's activity during the strike,the respondent's hostility to the Union, and the discharges of Napoliand Bartolo, which immediately preceded that of Cantor, are recalled.Upon the entire record, we find, as did the Trial Examiner, thatCantor was discharged because of his membership in and activitieson behalf of the Union.5.Hyman KravitzHyman Kravitz was employed on October 27, 1938, in the assem-bly department, under the charge of Sam Federbush.Throughoutthe period of his employment with the respondent he worked steadily,being given work in the metal or laundry departments when workin the assembly department was slow. Irving testified that he was a"willing worker" and a "good employee."Kravitz received tworaises during this period, one in January 1939 and another in July1939.In October 1939, Kravitz joined the Union, and went out with theothers when the strike was called.As set forth above, he was amember of the strike committee, was elected picked captain, andserved in these capacities for the duration of the strike.Sam Feder-bush's attempt to have Kravitz arrested, and Max's threats to himduring the strike have already been described.When Kravitz re-turned to work on January 23, he was informed by Max that thelatter was now boss of the assembly department, in Sam's old posi-tion; that "We will win out . . . watch out, I am keeping an eye onyou."Subsequently, one afternoon after working hours, Max tookoccasion, as has been shown above, to, tell Kravitz that he didnot like his talking to Grasso, the union representative.Kravitz'sreply, that he would do his best during working hours, but that whathe did outside was none of the respondent's business, was a clearindication to the respondent that Kravitz intended to continue his21Only 11 men were employed in the metal department at this time.22Kemish had been hired only the week before Cantor's discharge. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities on behalf of the Union as before.Kravitz wore his unionbutton in the plant from the day he was reinstated.Kravitz last worked for the respondent on May 10, 1940. Therespondent alleged in its answer that Kravitz was laid off and toldto return in 2 weeks,but that he failed to return.Kravitz testifiedthat on Friday,May 10, as he was leaving the plant Sam handedhim his pay envelope.Since the respondent's pay day isregularlyon Wednesday,Kravitz inquired why he was being paid.Sam toldhim he was being laid off,giving as the reason that "it is slow, that'swhy."Kravitz testified that Sam did not tell him how long he wasto be laid off.Sam testified that work was slow at that time,so he tookthe mat-ter up with Irving Federbush,telling the latter than someone wouldhave to be laid off; and thatIrving "lookedaround the assemblyand the bindery and the different departments and he told me tolay off Hyman Kravitz." Sam state-d thathe accordingly 'toldKravitz "we would lay him off for two weeks."Sam's testimony was not convincing at any point.His answerswere evasive in the extreme,and at times he suffered complete lapseHofmemory on important matters.We do not credit his testimonyin regard to the matter of Kravitz's lay-off,but adopt the TrialExaminer's finding, made on the basis of the entirerecord and hisobservation of the witnesses,that Kravitz was not told to returnin 2 weeks or any other period of time.The respondent's defense must fail,in any event, for the recordshows, and we find, that Kravitz returned to the respondent'splanton May 31 and asked if he couldhave his job back, butwas toldthat there was no work for him. Irving denied that Kravitz askedfor work on this occasion,stating that Kravitz saidhe could get abetter job, and merely requested that the respondentgive him aletter of recommendation.Kravitz testifiedthathe did ask for arecommendation;but only after he had been told that the respondenthad no work for him. The recordshowsthat he did not secure otheremployment until the middle of July, and we credit his testimonythat he asked to be reemployed by the respondent.Under all thecircumstances,we find that Kravitz was discharged by the respondenton May 10, 1940,and was thereafter refused reemployment.No evidence was offered by the respondent in defense to thecharge that it discriminated against Kravitz by discharging andrefusing to reinstate him.The explanation that "it was slow" is nodefense,for, as has been seen,the respondent, during Kravitz's yearand a half of employment,had kept him steadily employed throughslow periods by transferring him to other work.Yet on this occa-sion,not only did the respondent make no attempt to give Kravitz THE FEDEIRBUScH CO., INC.563other work, but it retained in its employ in the metal department,where he frequently worked, at least two employees who had beenemployed since the strike.23Kravitz had received two raises, andadmittedly' had been "a' willing worker" and a "good employee" forover a year and a half.His discharge under these circumstances,taken in conjunction with the hostility repeatedly displayed towardsKravitz by the' respondent after he became active on the behalf oftheUnion,raises sostrong an inference that he was dischargedbecause of his union activities as to require an affirmative showingby the respondent that for reasons of business necessity it was impos-sible for the respondent to continue Kravitz's employment afterMay 10, 1940.No such showing was made by the respondent, andwhat facts there are point strongly to the opposite conclusion.Wefind, as did the TrialExaminer, that Kravitz was discharged becauseof his membership in and his prominent activities on behalf of theUnion.The record shows that the respondent has persistently opposedthe Union and interfered with the rights of its employees to self-organization.The statements by the respondent's supervisory em-ployees that Kravitz- had. better watch his step, that the strikerswould not receive as steady employment as other employees, that theplant did not need aunionshop chairman, that the respondentdisliked to see employees associate with the Union's manager, andthat the Union would have no members by the time the Board andthe courts compelled the respondent to comply with the Act, reveala consistent pattern of resistance to and violation of the Act, in thelight of which the discharges of active union members and 'leaders,as above set forth, must be considered.Upon the whole record,we find, as did the Trial Examiner, that by discharging AnthonyNapoli on February 1, 1940; Anthony Bartolo on February 15, 1940;Joseph Russo on March 12, 1940; Louis Cantor on February - 23,1940; and Hyman Kravitz on May 10, 1940; and by failing toreinstate them after the respective dates of their discharges, therespondent discriminated with respect to their hire and tenure ofemployment, discouraged membership in the Union, and therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed them by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, above, occurring in connection with its operations described inSection I, above, have a close, intimate and substantial relation to23 Levy and Tercasio were employed on February 5, 1940. Both did assembly work. 564DECISIONSOF NATIONALLABOR RELATIONS BOARDtrade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom.We shallalso order the respondent to take certain affirmative action whichwe find is necessary to effectuate the policies of the Act.We have found that the respondent has discriminated in regardto the hire and tenure of employment of Anthony Bartolo, LouisCantor,Hyman Kravitz, Anthony Napoli, and Joseph Russo.Napoli, having obtained another position sometime after his dis-charge which he prefers to employment with the respondent, does notdesire reinstatement.We shall not, therefore, order the respondentto offer it to him.Cantor, Kravitz, and Russo desire reinstatement.We find that their reinstatement will effectuate the policies of the Act.We shall order the respondent to offer Louis Cantor, Joseph Russo,and Hyman Kravitz immediate and full reinstatement to the positionsheld by them at the time of their respective discharges, or to substan-tially equivalent ones, without prejudice to their seniority and otherrights and privileges.The respondent contends that Bartolo, Cantor, Kravitz, Napoli,and Russo are "guilty of lathes" by reason of their failure to filecharges at once upon their respective discharges, and that the respond-ent should not be ordered to make any of these men whole for any lossin earnings except such as may have been suffered since the Union firstfiled charges.For the reasons set forth above, we find this contentionto be without merit.We shall further order the respondent to makewhole Anthony Napoli, Louis Cantor, Joseph Russo, and HymanKravitz for any loss of earnings they may have suffered by reasonOf the respondent's discrimination against them, by the payment toNapoli of a sum of money equal to the amount he would normallyhave earned as wages from the date of his discharge to the date uponwhich he obtained the employment in which he was engaged at thedate of the hearing, less his net earnings 24 during that period; and bypayment to each of the others of a sum of money equal to the amounthe would normally have earned as wages from the date of his dischargeiiBy "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union,Local2590,8 N. L. R.B. 440.Monies received forwork performed upon Federal, State,county,municipal,or other work-reliefprojectsshall be considered as earnings. SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. -THE FEDERBUSHCEO., INC.565to the date of offer of reinstatement, 28 less his net earnings 26 duringthat period.Bartolo, on September 17, 1940, enlisted in the 71st Regiment of theUnited States National Guard of New York, and was inducted intoservice on the same day.We shall order the respondent, upon appli-cation by Bartolo within thirty (30) days after his discharge fromthe armed forces of the United States, to offer him reinstatement tohis former or a substantially equivalent position, without prejudiceto his seniority or other rights and privileges.We shall further orderthe respondent to make Bartolo whole for any loss of earnings hemay have suffered by reason of the respondent's discrimination againsthim, by payment to him of a sum of-money equal to the amount hewould normally have earned as wages during-the periods (1) betweenthe date of his discharge by the respondent, and the date of his enlist-ment, September 17, 1940; and (2) between a date five (5) days afterBartolo's timely 27 application for reinstatement, and the date of offerof reinstatement by the respondent; less his net earnings 28 duringthose periods.Upon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following :CONCLUSIONS OF LAw1.United Paper Workers,Local 292,affiliatedwith the UnitedPaper,Envelope and Toy Workers International Union, C. I. 0., isa labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof Anthony Bartolo,Louis Cantor, Hyman Kravitz, Anthony Napoli,and Joseph Russo, thereby discouraging membership in United PaperWorkers, Local 292, affiliated with the United Paper,Envelope andToy Workers InternationalUnion,.C. I. 0., the respondent has en-gaged in and is engaging in unfair labor practices within the meaningof Section 8 (3) of the Act.3.By interfering with, restraining,and coercing its employees intheir exercise of the rights guaranteed.in Section 7 of the Act, thea The respondent contends that a back-pay order as to Cantor and Kravitz should notinclude back pay for any period subsequent to an offer made at the hearing by IrvingFederbush to reemploy these men.This contention we find to be without merit. Irvingstated definitely,at one point during the hearing that he had openings for both Cantorand Kravitz at that time,and "would be willing to reemploy them." Later,however, hestated that "Cantor can make application for a position anytime within.thirty days,or sixty days, for that matter,ifwe have work availablebe can have it."[Italics ours.]In view of Irving's modification of his offer to Cantor before he left the witness stand, hisearlier offer to both is without significance.-26 See footnote 24 above.27As provided in the preceding sentence.0 See footnote 24 above.451269-42-vol. 34-37 566DECISIONSOF NATIONAL LABORRELATIONS BOARDrespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.-ORDERUpon the basis of the above findings of facts, conclusions of law,and the entire record in the case, and pursuant to Section 10 (c) of,the National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, The Federbush Co., Inc., New YorkCity, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in the United Paper Workers, Local292, affiliated with the United Paper, Envelope and Toy Workers In-ternationalUnion, C. I. 0., or any other labor organization of itsemployees, by discriminating in regard to the hire and tenure ofemployment or any term or condition of employment of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Louis Cantor, Hyman Kravitz, and Joseph Russoimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges;(b)Make whole Anthony Napoli, Louis Cantor, Joseph Russo,and Hyman Kravitz for any loss of earnings they may have suf-fered by reason of the respondent's discrimination against them, bythe payment to Napoli of a sum of money equal to the amount hewould normally have earned'as wages from the date of his dischargeto the date upon which he obtained the employment in which he wasengaged at the time of the hearing, less his net earnings 29 duringthat period; and by the payment to each of the others of a sum ofmoney equal to that which he would normally have earned as wagesfrom the date of his discharge to the date of offer of reemployment,less his net earnings 30 during that period;29 See footnote 24, above,80 Seefootnote 24, above. THE FED'ERBUSHCO., INC.567(c)Upon application by Anthony Bartolo within thirty (30)days after his discharge from the armed forces of the United States,offer him immediate and full reinstatement to his former or a sub-tantially equivalent position, without prejudice to his seniority orother rights and privileges;(d)Make whole Anthony Bartolo for any loss of earnings sufferedby reason of the respondent's discrimination against him, by the pay-ment to him of a sum of money equal to the amount he would nor-mally have earned as wages during the periods (1) between the dateof his discharge by the respondent and the date of his enlistment,September 17,1940; and (2) between a date five (5), days after Bartolo'stimely 31 application for reinstatement, if any, and the date of offerof reinstatement by the respondent; less his net earnings 32 duringthose periods;(e) Immediately post in conspicuous places throughout its plant,and maintain for a period- of at least sixty (60) consecutive days,notices stating : (1) that the respondent will not engage in the con-duct from which it- is ordered to cease and desist, in paragraphs(1) (a) and (b) of this Order ; (2) that the respondent will take theaffirmative action set forth in paragraphs 2 (a), (b), (c), and (d)of this Order; and (3) that the respondent's employees are free toremain or become members of United Paper Workers, Local 292,affiliatedwith the United Paper, Envelope and Toy Workers Inter-national Union, C. I. 0., and that the respondent will not discrimi-nate against any employee because of his membership in or hisactivities on behalf of that organization;(f)Notify the Regional Director for the Second Region inwriting within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.MR. EDWIN S. SMITH, concurring in part and dissenting in part :I concur in the finding of the majority that the respondent hasdiscriminated against Napoli, Bartolo, Russo, Cantor, and Kravitz,and that the remedial action ordered in regard to them will effec-tuate the policies of the Act. I am of the opinion, however, that therespondent, by the acts described by the majority under the Sectionentitled "Background" has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.The majority of the Board fails to'conclude that theActs therein described constitute violations of the Act.The TrialExaminer found that the attempt of Sam Federbush to interfere,83As provided in paragraph 2 (c) of this Order.82 See footnote24, above. 568DECISIONS OF NATIONAL LABOR' RELATIONS BOARDthrough the police, with Kravitz's peaceful strike activity, and thestatement of Max Federbush to Grasso that the respondent hadplanted labor spies, as well as Max's sarcastic remark to Bartolowhile the latter was engaged in picketing during the strike, were cal-culated to discourage the employees from strike activity and fromother activities on behalf of the Union; that the respondent's Novem-ber 9, 1939, notice of its striking employees was not a bona fide effortto prevent violence, but that it constituted a direct communicationwith the individual employees at a time when the employees hadchosen the Union as their exclusive bargaining representative; andthat the notice thus interfered with the employees in their right tobargain through representatives of their own choosing.The TrialExaminer also found that the respondent posted the notice of Janu-ary 18, 1940, forbidding discussion "of Union affairs, strike history,or labor laws," and ordered Napoli not to talk with his fellow em-ployees because the respondent desired to prevent further organiza-tional activity; and that by those acts and by Max Federbush's state-ment to Kravitz, that Max did not like the idea of Kravitz's talkingtoGrasso, the respondent interfered with, restrained, and coercedits employees in their exercise of the rights guaranteed by the Act.That the respondent engaged in the foregoing acts, as found bythe Trial Examiner, is amply borne out by the record, as indeed themajority finds. In my opinion the respondent, by these activities,has engaged in unfair labor practices within the meaning of Section8 (1) of the Act, and I would so find.